677 S.E.2d 460 (2009)
YONGO
v.
NATIONWIDE MUTUAL INS., et al.
No. 116P09.
Supreme Court of North Carolina.
April 30, 2009.
George L. Simpson, III, Raleigh, for Nationwide Mutual Ins., et al.
Benjamin E. Thompson, III, Raleigh, for Rhudy.
The following order has been entered on the motion filed on the 17th day of March 2009 by Plaintiff for "Notice of Appeal and Request for a Writ of Certiorari":

*461 "Motion Dismissed ex mero motu by order of the Court in conference this the 30th day of April 2009."